Title: [Diary entry: 17 August 1786]
From: Washington, George
To: 

 Thursday 17th. Mercury at 68 in the Morning—74 at Noon and 70 at Night. Drizling morning with the Wind at So. West—Cloudy and misting at times all day. About breakfast time my Baggage which had been left at Gilbert Simpsons arrived here. Settled Accts. with Major Freeman and engaged him to continue his agency till he should remove from his present residency to Kentucke & then to put all my Bonds into the hands of Lawyer Smith to bring suits on. At home all day—understood that the River cut in the Neck had been sowed with Wht.